      Case 3:18-cv-01405 Document 1 Filed 11/02/18 Page 1 of 17 PageID #: 1




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            HUNTINGTON DIVISION

NITRO CONSTRUCTION SERVICES, INC.
D/B/A NITRO ELECTRIC COMPANY, INC.
AND NITRO MECHANICAL SERVICES,
a West Virginia corporation,

                      Plaintiff,

vs.                                                                   3:18-cv-01405
                                                    Civil Action No. ________________

STEVENSON CRANE SERVICE, INC.,
an Illinois corporation; and
HOIST LIFTRUCK MFG., INC.,
an Illinois corporation.

                      Defendants.

                                        COMPLAINT

       Plaintiff Nitro Construction Services, Inc. d/b/a Nitro Electric Company, Inc. and Nitro

Mechanical Services (“Plaintiff”) complains against Defendants as follows:

                                            PARTIES

       1.     Plaintiff is a West Virginia corporation doing business in Putnam County, West

Virginia.

       2.     Defendant Stevenson Crane Service, Inc. (“Stevenson Crane”) is an Illinois

corporation doing business in Putnam County, West Virginia.

       3.     Defendant Hoist Liftruck Mfg., Inc. (“Hoist”) is an Illinois corporation doing

business in Putnam County, West Virginia.

                                   JURISDICTION AND VENUE

       4.     Jurisdiction in this case is based on diversity of citizenship of the parties and the

 amount in controversy pursuant to 28 U.S.C. § 1332.
    Case 3:18-cv-01405 Document 1 Filed 11/02/18 Page 2 of 17 PageID #: 2




      5.      The parties in this case are completely diverse.

      6.      Plaintiff is a West Virginia corporation and its principal place of business is in

Nitro, West Virginia. Accordingly, Plaintiff is a citizen of West Virginia. See 28 U.S.C. § 1332(c).

      7.      Defendant Stevenson Crane is an Illinois corporation and its principal place of

business is in Illinois. Accordingly, Stevenson Crane is a citizen of Illinois. See 28 U.S.C. §

1332(c).

      8.      Defendant Hoist is an Illinois corporation and its principal place of business is in

Indiana. Accordingly, Hoist is a citizen of Illinois and Indiana. See 28 U.S.C. § 1332(c).

      9.      The matter in controversy exceeds, exclusive of interests and costs, the sum of

$75,000 pursuant to 28 U.S.C. § 1332.

      10.     Venue is proper in this Court in accordance with 28 U.S.C. § 1391 because

Defendants routinely transact business in the State of West Virginia and in counties within this

Court’s district and division, including Putnam County, and “a substantial part of the events or

omissions giving rise to the claim occurred” in this district. See 28 U.S.C. § 1391(b).

      11.     Plaintiff has performed all conditions precedent prior to bringing this action.

                                              FACTS

      12.     As part of its core business, Plaintiff is required to lift heavy (and often very

expensive) equipment and other items.

      13.     To avoid substantial rental costs and thus make itself more competitive, Plaintiff

sought to purchase a specialized forklift designed to lift extremely heavy loads.

      14.     Plaintiff communicated with dealer Stevenson Crane about purchasing a new Hoist

forklift that would meet Plaintiff’s specific needs.

      15.     At all times material hereto, it was agreed and understood that the forklift would be



                                                 2
     Case 3:18-cv-01405 Document 1 Filed 11/02/18 Page 3 of 17 PageID #: 3




used to lift heavy equipment and other items as necessary for Plaintiff’s particular business.

      16.     On February 17, 2017, Stevenson Crane sent to Plaintiff a purchase quote, which

stated it was for the sale of a “2017 Hoist FR-40/60 fork lift” (the “Forklift”).

      17.     Although Stevenson Crane had represented that the Forklift was new and would be

covered by the manufacturer’s warranty, the quote stated that the Forklift was being “sold As Is

with no warranty express or implied.”

      18.     On February 21, 2017, Plaintiff requested that the purchase quote be revised to state

that the Forklift was new and to reference the manufacturer’s standard one-year warranty.

      19.     On February 24, 2017, Stevenson Crane sent Plaintiff a revised purchase quote that

was executed by Stevenson Crane.

      20.     The revised purchase quote stated that it was for the sale of a “new 2017 Hoist FR-

40/60 fork lift truck” equipped with various items, including an onboard computer, extra set of

forks, hydac gauge, and a “Manufacturers Standard 1 year Warranty.” Stevenson Crane also told

Plaintiff that it had notified Hoist of the pending order and that Hoist was holding its next

production slot for the Forklift.

      21.     On February 28, 2017, Plaintiff executed the revised purchase quote (the “Purchase

Quote”).

      22.     In total, Plaintiff paid approximately $270,300 for the Forklift.

      23.     In March 2017, the Forklift was delivered to Putnam County, West Virginia.

      24.     Plaintiff first used the Forklift on June 20, 2017, and it almost immediately

experienced significant mechanical difficulties.

      25.     These issues included, without limitation, multiple leaks and the Forklift

inexplicably (and dangerously) turning by itself.



                                                 3
     Case 3:18-cv-01405 Document 1 Filed 11/02/18 Page 4 of 17 PageID #: 4




       26.    As a result of these issues, Plaintiff incurred significant repair and rental costs so

that it could complete an ongoing construction project.

       27.    Flushing of the Forklift’s hydraulic system revealed severe contamination,

including wire, welding slag, metal pieces, and what appeared to be tape.

       28.    This contamination clearly occurred during the manufacturing process given the

type of material extracted and the fact that it was present shortly after Plaintiff first used the

Forklift.

       29.    Plaintiff promptly notified Stevenson Crane on June 20, 2017 concerning these

troubling issues and inquired about the process of getting these issues fixed. Plaintiff also asked

Stevenson Crane if it should contact Hoist directly.

       30.    On July 10, 2017, Plaintiff also notified Hoist of these issues.

       31.    On August 2, 2017, Plaintiff contacted Hoist again about the aforementioned issues.

       32.    On that same day, Plaintiff also contacted Stevenson Crane and requested a copy

of the manufacturer’s warranty.

       33.    Stevenson Crane provided a copy of the manufacturer’s warranty statement to

Plaintiff and said that it would contact Hoist right away concerning the issues.

       34.    On August 2, 2017, a factory representative for Hoist contacted Plaintiff. The

factory representative stated that he “worked alongside” the retail sales coordinator for Stevenson

Crane, and requested that Plaintiff participate in a teleconference with Hoist concerning the issues

with the Forklift.

       35.    On August 3, 2017, representatives for Plaintiff, Hoist, and a company that

performed the initial repair work on the Forklift participated in a teleconference concerning the

issues with the Forklift.



                                                4
     Case 3:18-cv-01405 Document 1 Filed 11/02/18 Page 5 of 17 PageID #: 5




      36.       On August 4, 2017, Hoist fraudulently represented to Plaintiff that “an entire team”

would completely review the Forklift to resolve any issues with the unit.

      37.       Hoist had the Forklift in its possession for approximately thirty days, during which

time Plaintiff incurred significant rental costs.

      38.       Despite being in possession of the Forklift for an extended period, Hoist only

replaced the steering unit and flushed the hydraulic system for two hours—hardly the work of “an

entire team.”

      39.       The Forklift was returned to Plaintiff on or about September 7, 2017.

      40.       After these subpar repairs, the Forklift’s mechanical issues continued.

      41.       On November 16, 2017, Plaintiff contacted Hoist again about these issues.

      42.       After numerous communications between the parties, Hoist, on its own behalf and

in concert with Stevenson Crane, offered to “restart” and extend the warranty on the Forklift for

three years.

      43.       Specifically, the warranty included coverage for the hydraulic system including all

hydraulic components.

      44.       In or around February 2018, instead of revoking acceptance of the Forklift at that

time, Plaintiff relied upon Defendants’ representations regarding future repairs, and agreed to the

warranty extension because it believed that they would honor this warranty by repairing and

replacing any hydraulic components as provided if further issues with the hydraulic system

occurred.

      45.       On April 12, 2018, the Forklift was yet again taken out of service due to steering

issues.

      46.       Again, Plaintiff had to use other trucks to complete its work and incurred additional



                                                    5
     Case 3:18-cv-01405 Document 1 Filed 11/02/18 Page 6 of 17 PageID #: 6




costs.

         47.   Subsequent inspection revealed that the hydraulic system was still contaminated.

         48.   Plaintiff contacted Hoist again concerning these issues.

         49.   On May 8, 2018, a Hoist technician travelled to West Virginia and inspected the

Forklift.

         50.   During this inspection, the filter was cleaned and the orbital replaced.

         51.   Still, after Plaintiff drove the Forklift for only five minutes, it was full of

contamination.

         52.   Ultimately, the Forklift was put out of service due to the steering problems and the

forks moving on their own due to the contamination in the valves.

         53.   Hoist requested that the Forklift be returned to its factory for further repairs.

         54.   On May 10, 2018, Hoist, on its own behalf and in concert with Stevenson Crane,

falsely represented that it would replace every hydraulic component and every single hose on the

Forklift to eliminate any possibility of residual debris in the hydraulic system.

         55.   Prior to Hoist picking up the Forklift for repairs, on May 17, 2018, Plaintiff applied

UV paint to the hydraulic and other components that Defendants promised to replace.

         56.   On May 24, 2018, Hoist picked up the Forklift.

         57.   Approximately two months later, Hoist delivered the Forklift to Plaintiff on July

20, 2018.

         58.   Shortly thereafter, Plaintiff examined the Forklift with UV light, which revealed

UV paint on the very parts that Defendants fraudulently represented they would replace, including

the main hydraulic pump and various other parts.

         59.   On August 7, 2018, further confirming its fraudulent conduct, Hoist again falsely



                                                  6
      Case 3:18-cv-01405 Document 1 Filed 11/02/18 Page 7 of 17 PageID #: 7




 stated that various parts had been replaced, and that the hydraulic system had been flushed

 multiple times with “no sign of even the smallest contamination.”

        60.     As discussed above, the parts at issue clearly had not been replaced, and upon

 return, the Forklift was leaking fluid, which would have been discovered if the system had been

 flushed for an extended period.

        61.     On September 11, 2018, Plaintiff sent Hoist and Stevenson Crane a written notice

 of revocation of acceptance and violations of various statutes, including the West Virginia

 Consumer Credit and Protection Act (the “Notice”), via certified mail, return receipt requested.

        62.     Despite receipt of the Notice by each of them, and being provided more than the

 required time to respond to the Notice, Defendants failed to seasonably cure the known defects

 in the Forklift.

        63.     The value of the Forklift has been substantially impaired.

        64.     As a direct and proximate result of the Forklift’s nonconformity and defects,

 Defendants’ breach of warranty, breach of contract, fraudulent representations, and other conduct

 of Defendants, Plaintiff has suffered the loss of full use of the Forklift and have incurred

 significant repair and rental costs and other incidental and consequential damages.

                    COUNT I – REVOCATION OF CONTRACT FOR SALE
                                (Hoist and Stevenson Crane)

        65.     Plaintiff realleges and incorporates by reference paragraphs 1 through 64 of its

Complaint as if set forth in full herein.

        66.     On or about February 28, 2017, Plaintiff agreed to purchase, and Stevenson Crane

agreed to sell, the Forklift.

        67.     Stevenson Crane was acting individually and as an agent of Hoist when it entered

into the sales transaction with Plaintiff.

                                                 7
      Case 3:18-cv-01405 Document 1 Filed 11/02/18 Page 8 of 17 PageID #: 8




        68.     Plaintiff paid approximately $270,300 for the Forklift.

        69.     Plaintiff accepted the Forklift without discovery of all of the nonconformities and

defects in the Forklift.

        70.     The Forklift suffers from severe mechanical issues, which include without

limitation multiple leaks, steering problems, severe contamination of the Forklift’s hydraulic

system, the Forklift inexplicably turning by itself, and the forks moving on their own.

        71.     These mechanical issues were difficult to discover upon delivery of the Forklift

because the source of these issues appears to be contamination in the Forklift’s internal hydraulic

system.

        72.     Due to these mechanical issues and the safety concerns raised by them, the value

of the Forklift has been substantially impaired.

        73.     Plaintiff has given Defendants multiple opportunities to repair the Forklift and to

bring it in conformity with the specifications in the Purchase Quote and the representations made

by Defendants.

        74.     Defendants have failed to seasonably cure these material defects and

nonconformities and have failed to make the equipment perform as represented, specified and

guaranteed.

        75.     Plaintiff has incurred substantial rental, repair, and other incidental and

consequential costs due to the nonconformity of and material defects in the Forklift.

        76.     Accordingly, Plaintiff has given notice of revocation of acceptance of goods

pursuant to Sections 2-602 and 2-608 of the Uniform Commercial Code (“UCC”) and have

demanded that Defendants pick up the Forklift, refund the amount Plaintiff paid for the Forklift,

and pay Plaintiff such other costs, expenses and damages Plaintiff incurred as a direct and



                                                   8
      Case 3:18-cv-01405 Document 1 Filed 11/02/18 Page 9 of 17 PageID #: 9




proximate result of the Forklift’s nonconformities and defects.

        77.     Defendants have refused to accept Plaintiff’s revocation of acceptance, to take

action to take back the Forklift, refund the purchase price, and to pay to Plaintiff other costs and

expenses that it is entitled to as a result of Defendants’ violations of Article 2 of the UCC.

        78.     Wherefore, Plaintiff, having demonstrated and established a proper and seasonable

revocation of acceptance and rejection of the Forklift, is entitled to all relief available under Article

2 of UCC, the common law, and other applicable statutes, laws, and regulations.

                    COUNT II – BREACH OF EXPRESS WARRANTIES
                               (Hoist and Stevenson Crane)

         79.    Plaintiff realleges and incorporates by reference paragraphs 1 through 78 of its

Complaint as if set forth in full herein.

         80.    In alternative to its claim for revocation of a contract for sale, Plaintiff alleges a

claim for breach of express warranties.

         81.    Prior to the sale of the Forklift to Plaintiff, Defendants expressly warranted that the

Forklift would be new, and thus free of defects, and that the Forklift would be covered by Hoist’s

standard 1-year manufacturer warranty.

         82.    The Purchase Quote provided that Plaintiff was purchasing a “new 2017 Hoist FR-

40/60 fork lift truck” and incorporated by reference the “Manufacturers Standard 1 year

Warranty.”

         83.    On or about February 28, 2017, Plaintiff and Stevenson Crane entered into the

Purchase Quote, which included as a basis of the bargain that the Forklift was new and would be

covered by Hoist’s standard 1-year warranty.

         84.    Upon information and belief, Stevenson Crane was acting as an agent of Hoist in

providing the manufacturer’s warranty to Plaintiff.

                                                   9
    Case 3:18-cv-01405 Document 1 Filed 11/02/18 Page 10 of 17 PageID #: 10




         85.    In or around February 2018, Hoist, acting on its own behalf and in concert with

Stevenson Crane, restarted and extended the warranty for another three years.

         86.    The Forklift has severe mechanical issues, which include without limitation

multiple leaks, steering problems, severe contamination of the Forklift’s hydraulic system, the

Forklift inexplicably turning by itself, and the forks moving on their own.

       87.      Upon information and belief, these mechanical issues were caused by defects in the

manufacturing process.

       88.      Defendants have made multiple unsuccessful attempts to repair the Forklift during

the pertinent warranty periods, and have made knowing misrepresentations regarding repair work

that was purportedly done as described above.

       89.      These defects and Defendants’ failed attempts at repairing the Forklift constitute a

breach of the express warranties made by Defendants.

       90.      Defendants have been given notice of the breaches of the express warranties and

have been given multiple opportunities to cure the warranty problems.

       91.      Wherefore, as a direct and proximate result of these breaches, Plaintiff has

sustained damages as described herein.

     COUNT III – BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                             (Stevenson Crane)

       92.      Plaintiff realleges and incorporates by reference paragraphs 1 through 91 of its

Complaint as if set forth in full herein.

       93.      In alternative to its claim for revocation of a contract for sale, Plaintiff alleges a

claim for breach of the implied warranty of merchantability.

       94.      On or about February 28, 2017, Plaintiff and Stevenson Crane entered into the

Purchase Quote.

                                                 10
    Case 3:18-cv-01405 Document 1 Filed 11/02/18 Page 11 of 17 PageID #: 11




       95.      At all times relevant to this matter, Stevenson Crane was a “merchant” with respect

to the Forklift, as that term is defined by the UCC.

       96.      Accordingly, a warranty that the Forklift would be merchantable was implied in the

Purchase Quote.

       97.      The Forklift has severe mechanical issues, which include without limitation

multiple leaks, steering problems, severe contamination of the Forklift’s hydraulic system, the

Forklift inexplicably turning by itself, and the forks moving on their own.

       98.      Given the Forklift’s dangerous propensity to move on its own and numerous

mechanical issues:

             a. The Forklift would not pass without objection in the trade under the Purchase

                Quote’s description; and

             b. The Forklift is not fit for the ordinary purposes for which a forklift is used,

                including without limitation lifting heavy equipment.

       99.      Accordingly, Stevenson Crane breached the implied warranty of merchantability in

the instant transaction.

       100.     Stevenson Crane has been given notice of these breaches and has been given

multiple opportunities to cure them.

       101.     Wherefore, as a direct and proximate result of these breaches, Plaintiff has

sustained damages as described herein.

          COUNT IV – BREACH OF THE IMPLIED WARRANTY OF FITNESS
                              (Stevenson Crane)

         102. Plaintiff realleges and incorporates by reference paragraphs 1 through 101 of its

Complaint as if set forth in full herein.

         103. In alternative to its claim for revocation of a contract for sale, Plaintiff alleges a

                                                 11
    Case 3:18-cv-01405 Document 1 Filed 11/02/18 Page 12 of 17 PageID #: 12




claim for breach of the implied warranty of fitness for a particular purpose.

         104. At the time of contracting, Stevenson Crane had reason to know that Plaintiff

intended to use the Forklift to lift heavy machinery and other equipment and that Plaintiff was

relying on Stevenson Crane’s skill and/or judgment to provide a forklift suitable for Plaintiff’s

needs.

         105. Accordingly, a warranty that the Forklift was fit for the particular purpose for which

it was intended was implied in the Purchase Quote.

         106. The Forklift has severe mechanical issues, which include without limitation

multiple leaks, steering problems, severe contamination of the Forklift’s hydraulic system, the

Forklift inexplicably turning by itself, and the forks moving on their own.

         107.   Upon information and belief, these mechanical issues were caused by defects in the

manufacturing process.

         108.   Accordingly, the Forklift is not fit for the particular purpose for which it was

intended, and thus in breach of the implied warranty of fitness.

         109.   Stevenson Crane has been given notice of these breaches and has been given

multiple opportunities to cure them.

         110.   Wherefore, as a direct and proximate result of these breaches, Plaintiff has

sustained damages as described herein.

                                      COUNT V – FRAUD
                                   (Hoist and Stevenson Crane)

         111.   Plaintiff realleges and incorporates by reference paragraphs 1 through 110 of its

Complaint as if set forth in full herein.

         112.   On May 10, 2018, Hoist, on its own behalf and in concert with Stevenson Crane,

materially and falsely represented that it would replace every hydraulic component and every

                                                12
    Case 3:18-cv-01405 Document 1 Filed 11/02/18 Page 13 of 17 PageID #: 13




single hose on the Forklift to eliminate any possibility of residual debris in the hydraulic system.

        113.    At the time Defendants made this false representation, they had no intention of

actually performing these repairs.

        114.    Furthermore, although Stevenson Crane was a party to the May 10, 2018

communication as well as other communications, it did nothing to correct this fraudulent

representation or otherwise ensure that the Forklift was properly repaired as promised.

        115.    In reliance on this fraudulent representation, Plaintiff did not revoke acceptance of

the Forklift at that time.

        116.    Plaintiff was justified in relying upon Defendants’ fraudulent representation.

        117.    Prior to Hoist picking up the Forklift for repairs, on May 17, 2018, Plaintiff applied

UV paint to the hydraulic and other components that Defendants promised to replace.

        118.    On May 24, 2018, Hoist picked up the Forklift.

        119.    Approximately two months later, Hoist delivered the Forklift to Plaintiff on July

20, 2018.

        120.    Shortly thereafter, Plaintiff examined the Forklift with UV light, which revealed

UV paint on the very parts that Defendants fraudulently represented they would replace, including

the main hydraulic pump and various other parts.

        121.    On August 7, 2018, Hoist again falsely stated that various parts had been replaced,

and that the hydraulic system had been flushed multiple times with “no sign of even the smallest

contamination.”

        122.    This statement was material and false because, as discussed above, the parts at issue

clearly had not been replaced, and upon return, the Forklift was leaking fluid, which would have

been discovered if the system had been flushed for an extended period.



                                                 13
    Case 3:18-cv-01405 Document 1 Filed 11/02/18 Page 14 of 17 PageID #: 14




        123.    The August 7, 2018 fraudulent statement further confirmed that Defendants had no

intention of replacing every hydraulic component and every single hose on the Forklift as they had

represented on May 10, 2018.

        124.    As a result of Plaintiff’s justified reliance on Defendants’ fraudulent

representations, Plaintiff suffered damages including without limitation, monetary loss, rental and

repair costs, and other incidental and consequential damages.

        125.    Defendants have acted in bad faith, wantonly and/or for oppressive reasons and

thus Plaintiff is entitled to an award of attorney’s fees.

        126.    Furthermore, Defendants have acted with actual malice toward Plaintiff and/or a

conscious, reckless and outrageous indifference to the rights of others, and thus Plaintiff is entitled

to punitive damages.

                   COUNT VI – VIOLATIONS OF THE WEST VIRGINIA
                     CONSUMER CREDIT AND PROTECTION ACT
                              (Hoist and Stevenson Crane)

        127.    Plaintiff realleges and incorporates by reference paragraphs 1 through 126 of its

Complaint as if set forth in full herein.

        128.    Defendants have committed per se unfair and deceptive acts or practices in the sale

and repair of the Forklift, including without limitation the following:

            a. Representing that the Forklift was new when it was in fact in a significantly

                deteriorated condition in violation of West Virginia Code § 46A-6-104 and § 46A-

                6-102(7)(F);

            b. Representing that the Forklift was of a particular quality or standard when it was

                not of said quality or standard in violation of West Virginia Code § 46A-6-104 and

                § 46A-6-102(7)(G);



                                                  14
    Case 3:18-cv-01405 Document 1 Filed 11/02/18 Page 15 of 17 PageID #: 15




             c. Engaging in other conduct which similarly created a likelihood of confusion or of

                misunderstanding in violation of West Virginia Code § 46A-6-104 and § 46A-6-

                102(7)(L);

             d. Acting, using or employing deception, fraud, false pretense, false promise, or

                misrepresentation, or concealing, suppressing, or omitting any material fact in

                violation of West Virginia Code § 46A-6-104 and § 46A-6-102(7)(M).

        2.      Defendants’ conduct also constitutes general unfair or deceptive acts or practices

in violation of West Virginia Code § 46A-6-104.

        129. Wherefore, Plaintiff is entitled to actual damages pursuant to West Virginia Code

§ 46A-6-104 and § 46A-6-106.

        130. In addition, Defendants have acted in bad faith, wantonly and/or for oppressive

reasons and thus Plaintiff is entitled to an award of attorney’s fees pursuant to common law and

West Virginia Code § 46A-6-104 and § 46A-6-106.

        131. Furthermore, Defendants have acted with actual malice toward Plaintiff and/or a

conscious, reckless and outrageous indifference to the rights of others, and thus Plaintiff is entitled

to punitive damages.

       WHEREFORE, Plaintiff respectfully prays for the following relief:

        1.      That, as a result of Plaintiff’s valid revocation of acceptance, Plaintiff be awarded:

             a. The amount it paid for the Forklift;

             b. The difference between the amount Plaintiff paid for the Forklift and the market

                price for a similar forklift at the time Plaintiff learned of the breach; and

             c. Consequential and incidental damages.

        2.      In the alternative to the relief sought in paragraph 1 above, that in connection with



                                                  15
    Case 3:18-cv-01405 Document 1 Filed 11/02/18 Page 16 of 17 PageID #: 16




Defendants’ breach of express and implied warranties, Plaintiff be awarded:

             a. The difference between the value of the Forklift as warranted and the value of the

                Forklift as accepted by Plaintiff; and

             b. Consequential and incidental damages.

        3.      That Plaintiff be awarded actual damages for violations of the West Virginia

Consumer Credit and Protection Act pursuant to West Virginia Code § 46A-6-104 and § 46A-6-

106;

        4.      That Plaintiff be awarded punitive damages against Defendants;

        5.      That Plaintiff be awarded its costs and attorney’s fees pursuant to West Virginia

Code § 46A-6-104 and § 46A-6-106, the common law, and the general authority of this Court;

        6.      That Plaintiff be awarded any and all additional damages against Defendants to

which Plaintiff may be entitled;

        7.      That Plaintiff be awarded prejudgment and postjudgment interest on all of the

aforementioned damages; and

        8.      That Plaintiff be awarded such further and general relief as this Court may deem

appropriate.

        PLAINTIFF DEMANDS A TRIAL BY JURY.

                                               NITRO CONSTRUCTION SERVICES, INC.
                                               D/B/A NITRO ELECTRIC COMPANY, INC.
                                               AND NITRO MECHANICAL SERVICES

                                               By Counsel:


                                               /s/ Benjamin B. Ware
                                               R. Booth Goodwin (WVSB #7165)
                                               Benjamin B. Ware (WVSB #10008)
                                               Shanna L. Brown (WVSB #12516)
                                               GOODWIN & GOODWIN, LLP

                                                 16
Case 3:18-cv-01405 Document 1 Filed 11/02/18 Page 17 of 17 PageID #: 17




                                300 Summers Street, Suite 1500
                                Charleston, WV 25301
                                rbg@goodwingoodwin.com
                                bbw@goodwingoodwin.com
                                slb2@goodwingoodwin.com
                                P: (304) 346-7000
                                F: (304) 344-9692




                                  17
